This case is before us upon appellant's motion for rehearing, and upon a more mature reflection, we have concluded that we were in error in holding that the evidence sufficiently showed that the alleged stolen watch, when taken, was in the possession of Mr. Beard, the alleged owner thereof.
It seems, upon a more careful scrutiny of the record, that the watch had been sent to Mr. Beard by his mother, through the mail, and when the package supposed to have contained the same, reached the office of Mr. Beard, same was delivered to Mr. Langford, a brother-in-law of Mr. Beard, who states that the package was then in bad condition; that the wrapper was broken, and that he told the parcels post carrier, who brought said package to the office, that if anything was missing, a claim would be entered therefor, as the package was insured. This witness states that at that time he had never seen or had possession of said watch; and nothing appears from any evidence, from which we could infer as a fact that the watch was in the package when same was delivered at said office by the carrier. There is no other evidence in the record showing such to be the fact, or that the watch was in fact ever in the actual possession of Mr. Beard.
The Postal delivery clerk who carried said package to the office of Mr. Beard, was not placed upon the witness stand, nor did Mr. Beard testify that when he examined the package, the watch was gone, or *Page 92 
that it was present, or give any testimony relative to said package. Appellant testified that when he first saw the watch in question, he found the same in a little box lying out in the hall of the second floor of the Gunter building, of which he was janitor, near the elevator. Under the circumstances, we have concluded that the care, control, and management of the watch, when lost or taken, was in the mail carrier, and would remain in him until the same had been delivered to the real owner or at his office, or there be something to show that the right of possession of said mail carrier was interfered with or changed. All the evidence before us tends to show that the last lawful possession of said property was in said mail carrier, and we think the allegation of ownership should have been properly laid in him. When property is lawfully in possession of one person, and is by him lost or misplaced, it is believed that such right of possession in the loser, as far as the law of theft is concerned, would continue until interrupted or changed in some sufficient manner, So believing, we must grant this motion.
We call attention to the propriety of having two counts in the pleading, should there be further prosecution, in order to meet proper proof of ownership in Mr. Beard, or the Postal Delivery employee.
The motion for rehearing is granted, the judgment of affirmance set aside, and the case is reversed and remanded.
Reversed and remanded.